Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-12-00680-CV

                                         FRESNI, Inc.,
                                           Appellant

                                                v.

              TAMIR ENTERPRISES, LTD. and Comfort Country Store, Inc.,
                                 Appellees

                 From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 10-178
                        Honorable N. Keith Williams, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED as to the dismissal of appellant’s wrongful foreclosure claim, breach of contract
claim, and trespass to try title claim. The trial court’s judgment against appellant on its
conversion claim is REVERSED and REMANDED for further proceedings.

       Costs of this appeal are assessed against the party that incurred them.

       SIGNED May 22, 2013.


                                                 _____________________________
                                                 Sandee Bryan Marion, Justice